Citation Nr: 1324563	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  09-37 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In March 2013, the Board remanded the Veteran's claim for further development.  This matter is now returned to the Board for further review.

The issue of entitlement to service connection for a heart disorder, to include ischemic heart disease, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Informal Hearing Presentation, February 2013.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

In July 2013, before the Board promulgated a decision, the Board received a letter from the Veteran by way of his representative that expressed the Veteran's desire to withdraw from appellate review his claim for service connection for an acquired psychiatric disorder, to include PTSD.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of an appeal of a claim for service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).  

In July 2013, before the Board promulgated a decision in these matters, the Veteran by way of his representative submitted a written request to withdraw from appellate consideration his claim for service connection for an acquired psychiatric disorder, to include PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the Veteran's claim, and it must therefore be dismissed.


ORDER

The appeal of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is dismissed.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


